TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00132-CR




                       Terry Lenn Sanders aka Austin Hedge, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 63664, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Terry Lenn Sanders seeks to appeal a judgment of conviction for theft of service. The

trial court has certified that: (1) this is a plea bargain case and Sanders has no right of appeal, and

(2) Sanders waived the right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               ___________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: April 16, 2009

Do Not Publish